Judge Robertson,
delivered the opinion of the Court.
Field sued Mark Lillard as surviving obligor, in a covenant executed by Thomas Lillard and himself, for $52 62 1-2 cents, in commonwealth’s paper. The defendant filed a plea, which declared, in substance, that the obligation sued on, was given for excess of interest above the legal rate, reserved on a, loan of a larger sum, and for no other consideration.
A demurrer to this plea being sustained, a verdict and judgment were rendered for Field; and the question for this co.urt to decide, is, whether the plea was good?
We are of opinion that the plea was substantially good. If the whole consideration were usury, the note, even under the act of 1819, is void. And the plea, although not very precise in the statement of all the facts, is direct and positive, in averring that there wa$ no other consideration.
It was not necessary to allege the amount of the loan, npr its date. The plea being to the whole canse. *285pf action, and plainly shewing on its face, enough, if true, to bar it, ought to have been sustained,
Triplett, for plaintiff; Monroe and Sanders for defendant.
The judgment of the circuit court is, therefore, reversed, and the cause remanded, for proceedings consistent with this opinion.